IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 69 MAP 2020
                                                  :
                       Appellant                  :
                                                  :   Appeal from the Order of the York
                                                  :   County Court of Common Pleas,
               v.                                 :   Criminal Division, at No. CP-67-CR-
                                                  :   0004375-2000 dated 1-30-2020.
                                                  :
 HOLLAND JERMAINE BRABHAM, III,                   :
                                                  :
                       Appellee                   :


                                         ORDER



PER CURIAM                                               DECIDED: March 25, 2021

       AND NOW, this 25th day of March, 2021, the order of the court of common pleas

is REVERSED. See Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020) (holding that

Subchapter I of the Sex Offender Registration and Notification Act, 42 Pa.C.S. §§

9799.51-9799.75, is not punitive and does not violate the constitutional prohibition against

ex post facto laws).